department of the treasury internal_revenue_service washington d c date cc dom it a uilc internal_revenue_service national_office service_center advice number release date memorandum for district_counsel brooklyn cc ner brk attn jody tancer from subject acting assistant chief_counsel income_tax accounting cc dom it a significant service_center advice regarding tefra and innocent spouse relief this responds to your request for significant service_center advice in connection with a question posed by the tefra coordinator of the brookhaven service_center we have restated your questions and renumbered their order to better address the issues raised by your request issues how does sec_6015 the new innocent spouse provision as added by sec_3201 of the internal revenue restructuring and reform act of rra98 pub_l_no affect innocent spouse claims for computational adjustments in proceedings under the partnership provisions of the tax equity and fiscal responsibility act of tefra pub_l_no whether there is a statute_of_limitations problem when the service makes a joint assessment within the one year period prescribed by d subsequently receives a claim for innocent spouse relief under a within the sixty day period prescribed by a a but after the one year limitations_period of d abates the assessment as to the electing spouse and consequently transfers the joint assessment from master_file to a single liability against the nonelecting spouse on nonmaster file and within the sixty day period prescribed by a a issues a statutory_notice_of_deficiency to the electing spouse to resolve the sec_6013 innocent spouse claim in the tax_court can a notice_of_deficiency be issued to the electing spouse in tefra cases if the one year assessment_date under has already expired when a timely claim for relief under a a is received conclusions sec_6015 provides both a prepayment and refund forum for innocent spouse claims in both tefra and non-tefra cases unlike innocent spouse claims under former sec_6013 the innocent spouse provisions of sec_6015 apply to both tefra and non-tefra innocent spouse claims thus the tefra innocent spouse provisions a and c are unnecessary under sec_6015 a statute_of_limitations problem does not exist with regard to the nonelecting spouse when the joint assessment is removed from master_file and transferred to the individual nonmaster file solely against the nonelecting spouse after the assessment_period has expired because the transfer from master_file to nonmaster file is a bookkeeping entry only not a new assessment outside the statute_of_limitations section a a suspends the statute_of_limitations for sixty days from the date of abatement sec_6503 provides that the issuance of a statutory_notice_of_deficiency during this period would also suspend the statute_of_limitations there should be no future timely claims under a a since they require assertion of sec_6013 which has been repealed law and analysis issue prior to the enactment of a and c in the taxpayer_relief_act_of_1997 tra97 pub_l_no spouses who wanted to raise the innocent spouse defense to a tefra partnership computational adjustment in a judicial forum were precluded from doing so subsequent to the enactment of tra97 but prior to the enactment of sec_6015 by congress in rra98 spouses who wanted to raise an innocent spouse defense to a tefra partnership computational adjustment in a judicial forum were required to follow the rules in a or c with the enactment of sec_6015 in rra98 congress amended c by striking the reference to sec_6013 and replacing it with sec_6015 however congress neither repealed nor amended a the resulting overlap of the tefra and non-tefra innocent spouse provisions created some confusion about the procedures necessary to raise an innocent spouse defense in the context of a tefra partnership computational adjustment you have raised the question of how the new rules of sec_6015 interact with the tefra innocent spouse rules we have concluded that sec_6015 applies to all claims for relief from joint_and_several_liability including claims for relief relating to tefra computational adjustments for liabilities arising prior to date the date of enactment of rra98 and remaining unpaid as of that date as well as any liabilities arising after that date in order to understand how we arrived at this conclusion we will begin this discussion with a review of the innocent spouse rules prior to the enactment of sec_6015 prior_law former sec_6013 provided relief from liability for tax of one spouse who had filed a joint_return to the extent the liability was attributable to a substantial_understatement of tax attributable to a grossly erroneous item about which that spouse did not know or had no reason to know and where it would be inequitable taking into account all the circumstances to hold that spouse liable for the deficiency in tax sec_6013 was repealed by sec_3201 of the rra98 effective for liabilities that were unpaid as of date if an electing spouse did not resolve the sec_6013 innocent spouse claim administratively he or she could file suit in certain circumstances a taxpayer generally has two types of judicial forums in which to dispute the service’s determination of the taxpayer’s liability for a particular item or tax_year as a general_rule a taxpayer may choose either a prepayment or refund forum to resolve a dispute with the service the jurisdictional requirements of each forum are different and we take this opportunity to review them often the preferred forum to resolve a tax dispute with the service is the united_states tax_court tax_court because taxpayers can litigate their claim before payment of the tax the tax court’s jurisdiction is generally limited to the resolution of prepayment tax disputes between the service and taxpayers where a taxpayer files a petition in the tax_court within ninety days days if the notice is addressed to a person outside the united_states of the mailing of a statutory_notice_of_deficiency sec_6213 many sec_6013 innocent spouse claims that were not resolved administratively were litigated in the tax_court after the issuance of a notice_of_deficiency by the service and the filing of a petition in the tax_court by the taxpayer like other tax disputes between taxpayers and the service a tefra partnership_adjustment may be litigated in the tax_court in a tefra case the service issues a notice of the final_partnership_administrative_adjustment fpaa the fpaa is similar to a statutory_notice_of_deficiency in that it permits the tax_matters_partner of a tefra partnership to file a petition_for_readjustment within ninety days after the day on which an fpaa is mailed to the tax_matters_partner sec_6226 if the tax_matters_partner does not file a petition any notice_partner or any five-percent group may within sixty days after the close of the ninety-day period file a petition_for_readjustment if a petition is timely filed by the tax_matters_partner a notice_partner or a five-percent group the partnership_adjustment may be litigated sec_6226 sec_6226 limits the court’s jurisdiction in a tefra proceeding to the determination of all partnership items of the partnership for the partnership taxable_year to which the fpaa adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item since the sec_6013 innocent spouse claim is not a partnership_item the court does not have jurisdiction to rule on an innocent spouse claim in a tefra proceeding see eg 98_tc_48 see also 98_tc_265 since the jurisdiction in tefra matters is limited the court cannot adjudicate disputes between parties involving matters outside the court’s jurisdiction even if those disputes involve federal taxation issues under former sec_6013 an electing spouse could only proceed to tax_court for a determination on the merits of an innocent spouse claim if the service issued a statutory_notice_of_deficiency however a notice_of_deficiency is not issued for a computational adjustment in a tefra proceeding thus under former sec_6013 a nonpartner spouse did not have an opportunity to raise the innocent spouse claim in court because the court lacked jurisdiction to decide an innocent spouse claim in a tefra proceeding and the service did not issue a notice_of_deficiency with respect to a tefra computational adjustment sec_1346 of title of the united_states_code provides that the united_states district courts shall have original jurisdiction concurrent with the united_states court of federal claims over any civil_action against the united_states for the recovery_of any internal-revenue tax paid_by a taxpayer in general any taxpayer who is precluded from seeking the tax court’s prepayment forum may consider a refund_suit in either of these courts in tefra proceedings however refund suits are only permitted in very limited circumstances sec_7422 precludes a tefra refund_suit other than as provided in b or c prior to the enactment of c in an electing spouse who was denied note that dynamic energy inc was an s_corporation subject_to tefra corporate level audit procedures similar to the tefra partnership level audit procedures innocent spouse relief under former sec_6013 by the service for a tefra computational adjustment did not have a judicial forum in which to resolve the claim since no judicial forum was available under tefra for a determination of the merits of an innocent spouse claim congress enacted sec_1237 of tra97 to provide potential innocent spouses with an opportunity to have their day in court sec_1237 of tra97 added a and c to the internal_revenue_code section a provides a prepayment forum in which to raise an innocent spouse claim while c provides a refund forum in which to raise an innocent spouse claim sec_1237 provides these provisions are effective retroactively as if originally included in sec_402 of tefra section a a provides that if the spouse of a partner asserts that sec_6013 the repealed innocent spouse provision applies with respect to a liability attributable to a partnership_item that spouse may file a request for abatement within days after the notice of computational adjustment is mailed to the spouse the service is then required to abate the assessment and to send a notice_of_deficiency to the spouse within days after the abatement section a b provides that if the electing spouse files a petition in tax_court in response to that notice_of_deficiency the tax_court shall only have jurisdiction to determine whether the requirements of sec_6013 the repealed innocent spouse section have been satisfied section a was not repealed by rra98 its continued reference to sec_6013 rather than sec_6015 is intentional as discussed below a is only applicable to cases arising under sec_6013 section c permits an electing spouse to file a claim_for_refund within six months of the mailing of the computational adjustment section c was amended by rra98 by striking the reference to sec_6013 and replacing it with sec_6015 section c applies to timely innocent spouse refund claims filed under sec_6013 or sec_6015 as discussed below congress intentionally amended c in rra98 effectively providing two remedies for nonpartner tefra spouses claiming innocent spouse relief under sec_6015 a nonpartner spouse may seek relief under c or the general relief provisions of sec_6015 like any other person seeking relief from joint_and_several_liability current law the tefra partnership audit procedures generally apply to partnership taxable years beginning after date section sec_3201 of rra98 added new sec_6015 to the code sec_6015 expands the former innocent spouse protection contained in sec_6013 sec_6015 provides three types of relief from joint liability to spouses who filed a joint_return to request relief under sec_6015 an electing spouse must file a form_8857 request for innocent spouse relief or other similar statement signed under penalties of perjury in the absence of a statutory_notice_of_deficiency sec_6015 provides that an electing spouse can petition the tax_court for review of the secretary’s determination of relief available to the individual under sec_6015 or c within ninety days of the mailing date of the notice_of_determination or after six months from the date the form_8857 or other statement was filed with the service sec_6015 provides that if a suit_for_refund is begun by either individual filing the joint_return the court acquiring jurisdiction shall have jurisdiction over the petition filed to review the determination of relief under sec_6015 an electing spouse has a prepayment forum in the tax_court to raise the innocent spouse claim with respect to a tefra computational adjustment accordingly a is no longer necessary to provide a nonpartner tefra spouse with a prepayment forum to adjudicate an innocent spouse claim section a was not amended in rra98 by design sec_6015 is effective for any liability for tax arising after date and any liability for tax arising on or before such date but remaining unpaid as of such date since a provided prepayment tax_court jurisdiction for unpaid liabilities it is no longer needed because taxpayers with unpaid liabilities on date are covered by sec_6015 and can accordingly proceed to tax_court within days of the mailing of an administrative denial of relief under sec_6015 or after six months have passed since the filing of their claim for relief relief under sec_6015 in tefra matters is not limited to prepayment suits as discussed above sec_6013 refund claims for tefra adjustments were precluded by sec_7422 prior to enactment of c in tra97 however the sec_7422 prohibition on tefra refunds is not a bar to refund claims under sec_6015 relief from joint_and_several_liability in the form of a refund under sec_6015 can also be sought pursuant to sec_6015 in the tax_court sec_6015 provides that notwithstanding any other law or rule_of law other than sec_6512 sec_7121 or sec_7122 a credit or refund shall be allowed for certain claims for relief under sec_6015 thus the refund_suit limitation of sec_7422 is trumped by sec_6015 which permits refunds under sec_6015 in the tax_court in addition c permits refund suits under sec_6015 in the district courts and the united_states court of federal claims the innocent spouse rules contained in a and c were enacted to provide a forum to persons who could not obtain their day in court to adjudicate an innocent spouse claim under former sec_6013 for claims relating to tefra computational adjustments sec_6015 now provides these taxpayers with both a prepayment and refund forum in which to assert the innocent spouse claim since sec_6015 provides both a prepayment and refund forum for innocent spouse claims involving tefra partnership computational adjustments innocent spouse claims involving tefra partnerships should be processed using the same procedures as any other sec_6015 innocent spouse claim while an electing spouse may choose relief under either c or sec_6015 we believe that it would be to the spouse’s benefit to file under due to the longer period of time within which to file a claim issue the first question you posed in your request for significant service_center advice was whether the separate assessment against the nonelecting spouse may be made if the one year assessment_date under has already expired when one of the spouses files a timely claim for innocent spouse relief the simple answer to this question is that a tax may not be assessed against the nonelecting spouse after the one year limitation period of d has expired irrespective of whether an innocent spouse claim is made by an electing spouse however upon an examination of district counsel’s response we believe that the question posed is more complex than originally stated as discussed above a was effectively repealed by rra98 and accordingly this discussion is only applicable to the claims that were controlled by sec_6013 we believe that the underlying question posed by the tefra coordinator is whether there is a statute_of_limitations problem when the service makes a joint assessment within the one year period prescribed by d subsequently receives a claim for innocent spouse relief under a within the sixty day period prescribed by a a but after the one year limitations_period of d abates the assessment as to the electing spouse and consequently transfers the joint assessment from master_file to a single liability against the nonelecting spouse on nonmaster file and within the sixty day period prescribed by a a issues a statutory_notice_of_deficiency to the electing spouse to resolve the sec_6013 innocent spouse claim in the tax_court we believe that the use of an example would best answer this question example abc partnership abc is a tefra partnership for purposes of the tefra_audit procedures the service follows the tefra_audit procedures as prescribed by the code and issues an fpaa on date for tax_year the tax_matters_partner of abc timely files a petition in the tax_court on date the decision of the tax_court becomes final z is a partner of abc z is married to y who is not a partner in abc z and y filed a joint income_tax return for taxable_year on date the service mails a computational adjustment and assesses the tax relating to z and y’s joint income_tax return y files a form_8857 claim for innocent spouse relief with the service on date the service promptly abates the assessment on date with respect to y in order to accomplish this the service transfers the joint assessment on master_file to the nonmaster file individual_account of z in the entire amount on date the service issues a statutory_notice_of_deficiency to y we agree with district counsel’s conclusion that the assessment statute_of_limitations with regard to the nonelecting spouse is not impacted by the abatement and issuance of a statutory_notice_of_deficiency to the electing spouse sec_6203 provides that an assessment is made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary in the example above the original joint assessment was timely made against z and y on date due to the lateness of the assessment within the one year limitations_period y’s sixty day period for claiming innocent spouse relief extended beyond the original one year assessment_date y’s subsequent filing of relief based on sec_6013 required the service to abate the assessment as to y prior to this abatement z and y were jointly and severally liable for the tax due however after the abatement as to y the assessment is transferred to nonmaster file in order to reflect the change from joint to individual liability z was at that time solely responsible for the tax due this change from a joint liability against z and y on master_file to individual liability against z only on nonmaster file is not an assessment against z within the meaning of sec_6203 that would otherwise be outside the d period of limitations it was not a new assessment as to z it is merely an internal bookkeeping change the assessment as to z occurred on date within the one year limitations_period section a a provides that the period for limitations as to the electing spouse shall not expire before sixty days after the date of the abatement as to the electing spouse the issuance of the statutory_notice_of_deficiency to y on date is timely because it was made within the sixty day period prescribed by a a the issuance of the statutory_notice_of_deficiency also extends the statute_of_limitations sec_6503 issue as discussed above a was effectively repealed by rra98 however to the extent that it is applicable to open cases before the service the one year assessment_date of will not bar the issuance of a notice_of_deficiency so long as the notice is issued within sixty days of the date of abatement section a a sec_6503 provides that the issuance of a statutory_notice_of_deficiency during this period would also suspend the statute to illustrate this point we will assume the same facts in the example in issue above the decision of the tax_court became final on date the service had until date one year from the date on which the decision of the tax_court became final to assess any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item the service timely mailed the computational adjustment and assessed the tax due within the one year period on date on date tra97 was enacted y had until date to file for relief from joint_and_several_liability sixty days from the date of the mailing of the computational adjustment y timely filed for relief of joint liability on date the service abated the assessment against y on date section a a provides that the service shall have sixty days after the date of the abatement to reassess as to an electing spouse in other words the one year statute_of_limitations is extended to sixty days after the date of abatement of the joint liability the service had until date to reassess against y or issue a statutory_notice_of_deficiency on date the service issued a statutory_notice_of_deficiency thereby tolling the sixty day limitations_period of a a accordingly the issuance of the statutory_notice_of_deficiency to y although mailed after the original one year limitations_period ending on date is timely due to the tolling of the statute_of_limitations by a a the issuance of the statutory_notice_of_deficiency continues to toll the statute_of_limitations on assessment sec_6503 if you have any further questions please call marc c porter at heather c maloy by judith m wall chief branch
